

Exhibit 10.1


OPTION AGREEMENT


THIS AGREEMENT dated for reference the 14th day of March, 2011


BETWEEN:


SENTRY PETROLEUM (AUSTRALIA) PTY. LTD., a company incorporated under the laws of
Australia and having a head office located at 38 Milson Street, South Perth,
Western Australia 6151


(the "Optionor" or “Sentry”)


OF THE FIRST PART


AND:


SINO AMERICAN OIL COMPANY., a company incorporated under the laws of Nevada and
having an office located at 5190 Neil Road Suite 430 Reno, Nevada  89502


(the "Optionee" or “Sino American”)


OF THE SECOND PART


WHEREAS:


A.      Optionor is the holder of 100% working interest and 93% revenue interest
in Authority to Prospect 865 and Authority to Prospect 866, granted by the
Department of Mines and Energy, Queensland Australia (the “ATPs”), further
details of which are set out in Schedule 2. Optionor is wholly owned
subsidiaries of Sentry Petroleum Ltd., a Nevada domiciled company.;


B.      The Optionee wishes to acquire the right to earn an undivided 70%
working interest in and to the Optionor's interest in the ATPs on the terms and
subject to the conditions set out in this Agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES that, for good and valuable consideration
of USD25,000 to be credited against future work obligations of the Optionee, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:




1. INTERPRETATION


In this Agreement, except where the context otherwise requires:


"Act" means the Queensland Government Petroleum and Gas ( Production and Safety
) Act 2004;


"AFE" means an authority for expenditure setting out details of the estimated
expenditure in respect of a specific project which, when approved in accordance
with this Agreement, constitutes authorization for the Operator to incur such
expenditure;


"Agreement" means this Agreement including the Schedules to this Agreement;


"Appraisal Well" means a well drilled or proposed to be drilled for the purpose
of evaluating the

 
1

--------------------------------------------------------------------------------

 

quantities of Petroleum in a Reservoir discovered by an Exploration Well;


"Area" means the area for the time being enclosed by the external boundaries of
the Licenses which boundaries are, as at the Effective Date, for the purposes of
identification only, shown on the map attached as Schedule 2, and any other
area, whether or not contiguous to that area, which the Parties unanimously
agree shall form part of the Area;


“ATP” means Authority To Prospect, granted by the Government of Queensland,
Australia;


"Business Day" means a day, other than a Saturday, Sunday or public holiday, on
which trading banks are open for business in Perth, Australia;


"Casing Point" means the time at which a well drilled under this Agreement has
reached its projected depth or such depth as the Management Committee may have
decided upon and all logs and tests necessary to enable a decision as to whether
to plug and abandon the well or attempt to complete it as a producer have been
carried out and communicated to the Parties;


"Complete" means with respect to a well the completion of the well as a producer
of Petroleum, which operations shall include (without limitation):


 
(a)
to acquire, install and perforate production casing;



 
(b)
to run tubing;



 
(c)
to install equipment in the well up to and including the wing valve of the
christmas tree (in the case of an oil well) and to the well head (in the case of
a gas well);



 
(d)
to conduct such tests as are necessary to demonstrate that the well is capable
of production;



 
(e)
to swab the well; and



 
(f)
to install such artificial lift equipment including subsurface pumps, pump rods,
power cables and surface pump equipment as is necessary to initiate or promote
the production of Petroleum to the surface,



and "Completing", "Completed" and "Completion" shall have corresponding
meanings;


"Completion Costs" means all costs directly incurred in respect of Completion;


"Default Interest Rate" means in respect of any day the rate per annum which is
the aggregate of 5% per annum and the rate of interest from time to time charged
by the bank at which the Joint Account is held on corporate overdraft accounts
in excess of $100,000.00 as advised by the said bank to the Operator;


"Default Notice" has the meaning given to that term in Clause 16.1;


"Defaulting Party" has the meaning given to that term in Clause 16.1;


"Drill" includes, where the context permits, to deepen, rework, frac, plug back,
run logs, velocity









 
2

--------------------------------------------------------------------------------

 

surveys, obtain core and other samples, carry out testing on, recomplete or
sidetrack a well; and Drilling has a corresponding meaning;


"Drilling Costs" means all costs and expenses directly incurred in Drilling
including without limitation, rig mobilization and demobilization;


"Effective Date" means March 8th, 2011;


"Equip" means (with respect to a well which has been Completed) to acquire and
install all such equipment as is necessary to place the well in production, and
to handle, treat and bring Petroleum from such well to the Delivery Point
including flow lines, treatment and separation facilities and stock tanks; and
"Equipping" and "Equipped" have corresponding meanings;


"Equipping Costs" means all costs directly incurred in Equipping a well;


"Exploration Well" means any well whose purpose at the time of the commencement
of drilling is to explore for an accumulation of Petroleum whose existence was
at that time unproven by drilling;


“Farm-in Period” means:


 
(a)
Part 1 of the Farm-in; and

 
(b)
Part 2 of the Farm-in;



"Force Majeure" has the meaning given to that term in Clause 14.1;


"Government" means the government of the Queensland, Australia;


"Gross Negligence" means such wanton and reckless conduct as constitutes, or
raises the reasonable belief that it constitutes, an utter disregard for the
harmful foreseeable and avoidable consequences, which result from it;


"Information" has the meaning given to that term in Clause 8.1;


"Joint Account" means the accounts established and maintained by the Operator in
accordance with this Agreement to record all charges, expenditures, credits and
receipts in respect of Joint Operations which are chargeable or to be credited
to each of the individual Parties as provided for in this Agreement; and "for
the Joint Account" means for the account, expense, risk or benefit of the
Parties in accordance with their Participating Interests;


"Joint Property" means:


 
a)
Authority To Prospect 865 and Authority To Prospect 866;



 
b)
the Licenses;



 
c)
all Petroleum, prior to its distribution or allocation in kind to the Parties;



 
d)
all other property of any nature or kind, whether real or personal, (including
without limitation, any extraction, transportation, processing, treatment,
storage or other facility or chose in action and any estate or interest therein)
acquired by the Parties in the conduct, or for the purposes of, Joint
Operations; and




 
3

--------------------------------------------------------------------------------

 

 
e)
all other estate, right, title or interest of the Parties arising under or by
virtue of this Agreement;



"Joint Venture" means the joint venture between the Parties in accordance with
and constituted by the terms of a Joint Venture Agreement;


"Licenses" means the petroleum exploration licenses granted under the Act, a
list of which is set out in Schedule 2 and any licenses, permits or leases
granted pursuant thereto together with any extensions, renewals, conversions,
substitutions, modifications or variations thereof;


"License Period" means a period within which a Work Obligation stage is to be
completed, as set out in Schedule 2 of the License, as varied or added to, in
accordance with this Agreement and the Act;


"Management Committee" means the Management Committee established pursuant to
Clause 4 of this Agreement;


“Net Revenue Interest” means a share of production after all burdens, such as
royalty and overriding royalty, have been deducted from the working interest. It
is the percentage of production that each party actually receives;


"Non-Operator" means a Party other than the Operator;


"Operating Costs" means all costs directly incurred in producing, handling,
transporting and treating Petroleum from a well, exclusive of Drilling Costs,
Completion Costs and Equipping Costs, up to the Delivery Point;


"Operator" means the party from time to time appointed pursuant to this
Agreement to carry out the management of the Joint Venture and Joint Operations;


"Option to Buy-Back" has the meaning given to that term in Clause 3.1 Part 2
(d);


"Option Commencement Date" has the meaning given to that term in Clause 3.3;


“Outgoings” means all rates, rental and other holding costs in connection with
the Area;


"Participating Interest" means the following obligations, benefits and rights of
a Party, expressed as a percentage and determined in accordance with this
Agreement:


 
a)
the obligation, subject to this Agreement, to contribute that percentage of all
expenditure and all other obligations arising under or by virtue of this
Agreement;



 
b)
the ownership of, and the right and benefit as a tenant in common to receive in
kind and to dispose of for its own account, that percentage of Petroleum; and



 
c)
the beneficial ownership as a tenant in common of an undivided share in the
percentage of all Joint Property.



"Party" means a party to this Agreement, its successors and permitted assigns;









 
4

--------------------------------------------------------------------------------

 

"Payable Quantities" means:


 
(a)
in the case of a well not Completed and Equipped for production, the anticipated
output from that well of that quantity of Petroleum which, considering the
Completion Costs, Equipping Costs, Operating Costs and other costs related to
any of the foregoing, the kind and quality of Petroleum to be produced, the
price to be received therefore and the royalties and other burdens payable in
respect thereof, would in the opinion of the Management Committee warrant
incurring the Completion Costs and Equipping Costs of the well; and



 
(b)
in the case of a well Completed and Equipped for production, the output from
that well of that quantity of Petroleum which, considering the factors referred
to in paragraph (a) above (other than Completion Costs and Equipping Costs),
would in the opinion of the Management Committee warrant continuing production
from the well;



"Petroleum" has the meaning given to that term in the Act;


"Receiving Parties" means the Parties other than the Proposing Party;


"Related Body Corporate" shall have the meaning given to it in the Australian
Corporations Act 2001 (Cth);


"Reservoir" means that part of a geological formation which contains a single
pool or accumulation of Petroleum separate from any other such pool or
accumulation in the same or another geological formation, in a single pressure
system so that production of Petroleum from any part affects the remainder;


“The Break-Up Fee” means the fee amount paid by either of the respective parties
to the other party that causes this agreement to terminate prior to the date of
the Approved Well Plan for Part 2 of the Farm-in;


"Wilful Misconduct" means intentional acts and omissions done or omitted to be
done, which raise the reasonable belief that they were the result of a conscious
indifference to the right or welfare of those who are or may be affected by
them;


“Working Interest” means the percentage of ownership in the ATPs granting its
owner the right to explore, drill and produce oil and gas from a tract of
property. Each party is obligated to pay a corresponding percentage of the cost
of leasing, drilling, producing and operating a well or unit. After royalties
are paid, the working interest also entitles its owner to share in production
revenues with other working interest owners, based on the percentage of working
interest owned.


 1.2      Interpretation


Except where the context otherwise requires:


(a)      words importing:


(i)      the singular include the plural and vice versa; and











 
5

--------------------------------------------------------------------------------

 

(ii)      any gender includes the other genders;


 
(b)
if a word or phrase is defined, cognate words and phrases have corresponding
definitions;



 
(c)
a reference to:



 
(i)
a person includes a firm, unincorporated association, corporation and a
government or statutory body or authority;



 
(ii)
a person includes the legal personal representatives, successors and permitted
assigns of that person;



 
(iii)
a statute, ordinance, code or other law includes regulations and other statutory
instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;



 
(iv)
a right includes a benefit, remedy, discretion, authority or power;



 
(v)
an obligation includes a warranty or representation and a reference to a failure
to observe or perform an obligation includes a breach of warranty or
representation;



 
(d)
a reference to a clause number or schedule number is to a clause or schedule of
this Agreement;



 
(e)
"$", "A$" or "dollars" is a reference to the lawful currency of Australia unless
expressly stated otherwise;



 
(f)
this or any other document includes the document as varied or replaced and
notwithstanding any change in the identity of the parties;



 
(g)
writing includes any mode of representing or reproducing words in a tangible and
permanently visible form, and includes facsimile transmission; and



 
(h)
a reference to any thing (including, without limitation, any amount) is a
reference to the whole or any part of it and a reference to a group of things or
persons is a reference to any one or more of them.



 1.3      Headings


The clause headings used herein are for convenience only and shall not be used
in construing or interpreting any provision of this Agreement.


2. REPRESENTATIONS AND WARRANTIES


2.1      The Optionee represents and warrants to the Optionor that:


 
(a)
it is a company duly incorporated, validly subsisting, and in good standing
under the laws of Nevada;












 
6

--------------------------------------------------------------------------------

 

(b)      it has full power and authority to carry on its business and to enter
into this Agreement and any other agreement contemplated by this Agreement and
to carry out and perform all of its obligations and duties under this Agreement;
and


(c)      the signing, delivery, and performance of this Agreement will not
conflict with any other agreement to which it is a party or by which it is
currently bound, and will not contravene any applicable laws.


2.2      The Optionor represents, warrants and covenants to and with the
Optionee that:


(a)      it is a company duly incorporated, validly subsisting, and in good
standing under the laws of Western Australia;


(b)      it has full power and authority to carry on its business and to enter
into this Agreement and any other agreement contemplated by this Agreement and
to carry out and perform all of its obligations and duties under this Agreement;


(c)      it has full power and authority for the signing, delivery, and
performance of this Agreement and the signing, delivery, and performance of this
Agreement will not conflict with any other agreement to which it is a party or
by which it is bound, and will not contravene any applicable laws;


(d)      the ATPs are valid, subsisting and in full force and effect and it has
observed and performed each and every covenant, agreement and obligation of it
under the ATP required to be performed by it to the date of this Agreement;


(e)      the ATPs are accurately described in Schedule "A" and are in good
standing under the laws of the jurisdiction in which they are located, up to and
including at least the expiry dates set forth in Schedule "A", and so far as the
Optionor is aware, the conditions on and relating to the ATPs respecting all
past and current operations are in compliance with all applicable laws,
including all Environmental Laws;


(f)      so far as the Optionor is aware, the ATPs (including all hydrocarbons
which may be extracted or produced from the ATPs) is free and clear of any and
all liens, charges, and encumbrances and is not subject to any right, claim, or
interest of any other person;


(g)      it has made all taxes, assessment, rentals, levies, or other payments
relating to the ATPs required to be made to any federal, state, or municipal
government instrumentality;


(h)      it has not received from any government instrumentality any notice of
or communication relating to any actual or alleged Environmental Claims, and, so
far as the Optionor is aware, there are no outstanding work orders or actions
required to be taken relating to environmental matters respecting the ATPs or
any operations carried out on the ATPs; and


(i)      it will make available to the Optionee all information in its
possession or control relating to Exploration Work done on or regarding the ATPs
that could possibly be considered to be materially significant in indicating
whether the ATPs might or might not have the potential for economic production
of hydrocarbons.


2.3      These representations and warranties are conditions on which the
parties have relied in entering into this Agreement, are to be construed as both
conditions and warranties, and will, regardless of any investigation that may
have been made by or for any party as to the accuracy of these representations
and warranties, survive the closing of the transaction contemplated by this
Agreement. Each of the parties will indemnify and save the other harmless from
all loss, damage, costs, actions, and suits arising out of

 
7

--------------------------------------------------------------------------------

 

or in connection with any breach of any representation or warranty contained in
this Agreement, and each party will be entitled, in addition to any other remedy
to which it may be entitled, to set-off any loss, damage, or costs suffered by
it as a result of any breach against any payment required to be made by it to
another party.


3. OPTION


3.1      The Optionor irrevocably grants to the Optionee the sole and exclusive
right and option to acquire an undivided 70% interest in and to the Optionor's
interest in the ATPs, free and clear of all liens, charges, encumbrances,
claims, rights, or interest of any person, other than pursuant to the Authority
To Prospect including governmental Royalty payments and the 7% Gross Overriding
Royalty to Median Group Limited, which option is to be exercisable by the
Optionees follows:


a)      Part 1 of the Farm-in (Seismic Work);


 
i.
by undertaking and paying for 100% of all costs associated with an industry
standard seismic survey during Part 1 of the Farm-in Period on the following
terms and conditions:



1.      the seismic survey will be carried out on either or both ATPs as soon as
practical and have a minimum total of 100 Line Kilometers surveyed (“Minimum
Commitment”) exclusive of mobilization/demobilization, contracting, legal costs
and any other costs normally accepted by industry best practices which shall be
borne by Sino American in addition to the Minimum Commitment;


2.      the seismic survey will be designed so as to provide adequate
delineation of prospects on the ATPs suitable for future Drilling;


3.      the seismic survey will be carried out in a timely manner and otherwise
in accordance with the terms and conditions of the ATPs;


4.      the seismic survey obligation in full, can be met alternatively, by
placing into trust, estimated seismic costs not to exceed US$1,000,000.00.
Should said trust be created to the benefit of the Optionor, with said funds
delivered by Sino American, those funds will be used exclusively towards the
further development work, seismic (included but not limited to geological,
geophysical and engineering work) on either or both ATP’s;


5.      Sino American may employ other appropriate and industry accepted
geophysical exploration techniques to undertake all or part of the Minimum
Commitment, provided that Sino American obtains the prior consent of SENTRY and
such techniques are in accordance with the terms and conditions of the ATPs and
all applicable laws of Queensland, Australia; and


6.      during Part 1 of the Farm-in, Sino American will be responsible for:


a.      the costs of any rehabilitation, expenses and compensation payable to
land holders or other third parties arising as a result of the work carried out
by Sino American in accordance with this Clause 3.1(a); and


b.      all costs in relation to Joint Operations including, without limitation,
costs relating to office rental, employee salary and statutory entitlements and
travel expenses.



 
8

--------------------------------------------------------------------------------

 

b)      Part 2 of the Farm-in (Drilling to Depth and Completion of Conventional
Well);


i.      by undertaking and paying for 100% of all costs including, without
limitation, Operating Costs, Drilling Costs, Equipping Costs and Completion
Costs associated with the Drilling (to Completion) of one conventional well
during Part 2 of the Farm-in on the following terms and conditions:


ii.      the Drilling of the Ravenscourt well will be carried out on ATP 865 and
have a minimum total depth of 1,660 meters (“Part 2 Minimum Commitment”)
exclusive of mobilization/demobilization, contracting, legal costs and any other
costs normally accepted by industry best practice, which shall be borne by Sino
American in addition to the Part 2 Minimum Commitment;


iii.      the Drilling of the well will be carried out prior to November 30,
2011; and will have a 90 day extension at the sole discretion of Sino American;


iv.      during Part 2 of the Farm-in, Sino American will be responsible for:


1.      the costs of any rehabilitation, expenses and compensation payable to
land holders or other third parties arising as a result of the work carried out
by Sino American in accordance with this Clause 3.1(b); and


2.      all costs in relation to Joint Operations including, without limitation,
costs relating to office rental, employee salary and statutory entitlements and
travel expenses.


c)      Upon Sino American meeting its obligations under Clause 3.1 Part 1 and
Part 2, Optionoor will convey to Opionee by assignment an undivided 70% Working
Interest in the ATPs.


d)      SENTRY has a period of 90 days, commencing on the date Sino American
completes its obligations under Clause 3.1 Part 2 and an independent audit of
the drilling results have been provided to SENTRY, to acquire 20% Working
Interest in the ATPs from Sino American by paying 40% of all costs incurred by
Sino American in Clause 3.1 Part 2 (a).


e)      If Sino American fails to meet its obligations under Clause 3.1, this
Agreement shall terminate and have no further force or effect, except for Sino
American paying to SENTRY $250,000.00US (“ The Break-up Fee”).


3.2      The Optionee acknowledges that, on commencement of commercial
production, the ATPs will be subject to the Royalty.


3.3      This Option may be exercised at any time and from time to time after
9:00 a.m., local time, on March 8th, 2011 (the “Exercise Commencement Date”),
but no later than 5:00 p.m., local time, November 30, 2011 (the “Expiration
Date”), at which point it shall become void and all rights under this Option
shall cease.


4. MANAGEMENT COMMITTEE AND OPERATOR


4.1      The parties will establish a management committee (the "Management
Committee") upon execution of this Agreement. Each party will appoint two
representatives and at least one alternative representative to the Management
Committee. The alternate representative may act for a party's representative in
his absence. In





 
9

--------------------------------------------------------------------------------

 

the event of a tie or deadlock, the Optionor will have one additional or casting
vote.


4.2      An operator will conduct all Programs to be conducted on the ATPs as
approved and directed by the Management Committee (the "Operator"). The Optionor
will be the initial Operator until such time as the Option has been exercised.
Prior to carrying out any program, the Operator will first submit the program to
the Management Committee. Within thirty (30) days of the program being submitted
by the Operator to the Management Committee, the Management Committee will
review and either approve, approve with modifications, or decline by written
notice to the Operator the proposed program. Any expenditures in excess of those
required by the Optionee to maintain its Option in good standing must be first
approved by the Optionee.


4.3      In respect of any program that has been approved, with or without
modifications, by the Management Committee pursuant to section 4.2 hereof,
failure by the Optionee to advance funds to the Operator within twenty-one (21)
days of the date such funds are required to be advanced pursuant to such Program
will constitute a default under this Agreement and be subject to the provisions
of section 7.1 and section 15.1 of this Agreement.


4.4      Sentry may, as the initial operator, charge the following fees in
consideration for acting as operator in supervising and carrying out each
Program on the ATPs:


(a)      with respect to each third party contract in excess of $50,000 within a
program, five percent (5%) of the total contract cost; and


(b)      with respect to all other Expenditures related to the program, ten
percent (10%) of all costs.


Any fees paid to the Operator will be included in the calculation of
Expenditures for the purposes of section 3.1(d) hereof.


5. OPTIONOR'S POWERS, DUTIES, AND OBLIGATIONS


5.1      So long as the Optionor is Operator pursuant to this Agreement, the
Optionor will have full right and authority to do everything necessary or
desirable to carry out a Program on the ATPs and to determine the manner of
exploration and development of the ATPs in accordance with a Program approved by
the Management Committee and without limitation the duty and obligation to:


(a)      regulate access to the ATPs, subject only to the right of the Optionee
and its representatives, and in accordance with the restrictions set out in the
ATP, and at their own risk and expense, to have access to the ATPs at all
reasonable times for the purpose of inspecting Exploration Work being done on
the ATPs, and to inspect all pertinent maps and factual data, including but not
limited to geological, geophysical, geochemical, sample assay engineering,
metallurgical and accounting records, core samples and reports;


(b)      employ and engage any employees, agents, and independent contractors
that it may consider necessary or advisable to carry out its duties and
obligations under this Agreement and to delegate any of its powers and rights to
perform its duties and obligations under this Agreement;


(c)      conduct all Exploration Work on or regarding the ATPs in a careful
manner and in accordance with the laws of the jurisdiction in which the ATPs are
located, and indemnify and save the Optionee harmless from any claims, suits, or
actions brought against the Optionee as a result of Exploration Work done by the
Optionor or its contractors on or regarding the ATPs; and


(d)      cause any contractor engaged by it hereunder to obtain and maintain,
during any period in which

 
10

--------------------------------------------------------------------------------

 

Exploration Work is carried out hereunder, not less than the following:


(i)      employer's liability insurance covering each employee of any contractor
engaged in the Exploration Work hereunder to the extent of $1,000,000 where such
employee is not covered by worker's compensation insurance;


(ii)      comprehensive general liability insurance in such form as may be
customarily carried by a prudent operator for similar Exploration Work with a
bodily injury, death and property damage limit of $1,000,000 inclusive;


provided that the Optionor may, in its discretion, waive this requirement if the
contractor is unable to obtain such insurance at a reasonable cost;


(e)      obtain and maintain, or cause any contractor engaged by the Optionor to
obtain and maintain, adequate worker's compensation insurance or equivalent
coverage for all eligible employees engaged by the Optionor or its contractors
in accordance with local statutory requirements;


(f)      prepare and deliver to the Optionee:


(i)      at reasonable intervals, but in any event not less frequently than once
each calendar quarter, technical data and brief reports on all Exploration Work
conducted by the Optionor while a Program is being carried out; and


(ii)      within 90 days of completion of any Program and at least once each
calendar year, a detailed report in respect of such Program, including the
Exploration Work performed, results obtained, Expenditures incurred and
conclusions and recommendations, the cost of which report will be borne by the
Optionee and will be included in the calculation of its Expenditures for the
purposes of section 3.1(d) hereof; and


(g)      maintain true and correct books, accounts, and records of operations.


5.2      Until the Option is exercised or terminated in accordance with the
terms of this Agreement, the Optionor will, for so long as it is the Operator
pursuant to this Agreement, have the right, authority, duty and obligation to:


(a)      keep the ATPs free and clear of all liens and encumbrances arising from
the Optionor's operations (except liens contested in good faith by the Optionor)
and in good standing by the doing and filing, or payment in lieu thereof, of all
necessary assessment work and payment of all taxes required to be paid, and by
the doing of all other acts and the making of all other payments required to be
made, including without limitation the payment of all Advance Minimum Royalties
pursuant to the ATPs, provided that the Optionor will not be obligated to make
any payments for taxes, Advance Minimum Royalties or other such payments if the
Optionee has not first advanced to the Optionor the required funds to make such
payments, it being the intention of the parties that such payments are to form
part of the Expenditures to be incurred by the Optionee pursuant to section
3.1(d) hereof;


(b)      sign all documents and do all other things necessary to maintain valid
title to the ATPs;


(c)      conduct any title examinations and cure any title defects that may be
advisable in the Optionor's reasonable judgment; provided, however, if the
Optionor's title to the ATPs is deficient in any way, the Optionor, on receiving
written notice from the Optionee, will have 60 days to remedy the deficiency
and, if the Optionor fails to remedy any deficiency within this 60-day period,
the Optionee will be entitled to terminate this Agreement or take the necessary
steps to remedy any deficiency, in which event the cost and related expenses of
the remedy will be included in the calculation of Expenditures for the purposes

 
11

--------------------------------------------------------------------------------

 

of section 3.1(d) hereof; and


(d)      subject to the provisions of the ATPs, permit the Optionee and its
representatives, duly authorized by it in writing, at their own risk and
expense, access to the Property at all reasonable times and to all records
prepared by the Optionor in connection with Exploration Work.


6. VESTING OF INTEREST AND JOINT VENTURE


6.1      Forthwith on the Optionee exercising the Option by performing the
requirements of section 3.1, an undivided 70% right, title, and interest in and
to the Optionor's interest in the ATPs, subject only to the Royalty and the
Gross Overriding Royalty to Medina Group Limited, and clause 3.1 (d), will vest
in the Optionee, and the Optionor agrees to forthwith deliver to the Optionee a
duly signed transfer or transfers, or any other instrument that may be required,
in favor of the Optionee in recordable form, of an undivided 70% right, title,
and interest in and to the Optionor's interest in the ATPs, and, on receipt of
the such transfer(s), the Optionee will be entitled forthwith to record the
transfer(s) in the appropriate office in the jurisdiction in which the ATPs are
located.


6.2      The parties acknowledge the Optionor's and Optionee's right and
privilege to file, register, and deposit a copy of this Agreement in the
appropriate recording office for the jurisdiction in which the ATPs are located
and with any other government agencies, to give third parties notice of this
Agreement, and agree, each with the others, to do or cause to be done all acts
reasonably necessary to effect the filing, registration, or deposit.


6.3      Upon the exercise of the Option, the parties will associate and will be
deemed to have associated themselves as a single purpose joint venture pursuant
to the terms of a Joint Venture Agreement, and the parties will negotiate
expeditiously and in good faith the terms and conditions of the Joint Venture
Agreement for the purpose of continuing exploration and development of the ATPs
with a view to placing the ATPs or a portion thereof into Commercial Production.


6.4      The initial joint venture interests of the parties under the Joint
Venture Agreement will be equal to their respective interests in the Property at
the date upon which the Optionee's interest vests under section 6.1.


7. TERMINATION OF OPTION


7.1      In the event of default in the performance of the requirements of
section 2.1, 3.1, or section 4.3, then, subject to the provisions of sections
7.3 and 17.1 of this Agreement, the Option and this Agreement will terminate.


7.2      The Optionee will have the right to terminate this Agreement by giving
30 days' written notice of termination to the Optionor and the payment of USD
$250,000 to the Optionor, on the effective date of termination, this Agreement
will be of no further force and effect except the Optionee will be required to
satisfy any requirements that have accrued under the provisions of this
Agreement prior to the effective date of termination and that it has not
satisfied.


7.3      Despite any other provisions of this Agreement, if this Agreement
terminates, the Optionee will:


(a)      deliver to the Optionor any and all reports, maps, samples, drill cores
and logs, assay results, and other relevant technical data of any kind
pertaining to the ATPs or related to Exploration Work that have not been
previously delivered to the Optionor;


(b)      ensure that, at the effective date of termination of this Agreement,
the ATPs are free and clear of all liens and encumbrances arising from the
Optionee's involvement with the ATPs (except liens contested in good

 
12

--------------------------------------------------------------------------------

 

faith by the Optionee) and in good standing for at least the next 12 months,
whether by having done and filed, or paid in lieu thereof, all assessment work
necessary for that purpose.


8. CONFIDENTIALITY


8.1      All information and data concerning Exploration Work will be
confidential and, except to the extent required by law or by regulation of any
securities commission, stock exchange, or other regulatory body, will not be
disclosed to any person other than a party's professional advisors without the
prior written consent of the other party or parties, which consent will not
unreasonably be withheld.


8.2      The text of any news releases or other public statements which a party
desires to make with respect to the ATPs will be made available to the other
party or parties prior to publication and the other party or parties will have
the right to make suggestions for changes therein within forty-eight (48) hours
of delivery.


9. RESTRICTIONS ON ALIENATION


9.1      No party (the "Selling Party") may sell, transfer, convey, assign,
mortgage or grant an option in respect of or grant a right to purchase or in any
manner transfer or alienate all or any portion of its interest or rights under
this Agreement without the prior consent in writing, within thirty (30) days of
receipt of notice thereof, of the other parties, such consent not to be
unreasonably withheld, and the failure to notify the Selling Party within the
said 30 days that such consent has been withheld will be deemed to constitute
the consent of the other parties.


9.2      Before the completion of any sale or other disposition by any party of
its interests or rights or any portion thereof under this Agreement, the Selling
Party will require the proposed acquirer to enter into an agreement with the
party or parties not selling or otherwise disposing on the same terms and
conditions as set out in this Agreement.


9.3      The provisions of sections 9.1 and 9.2 will not prevent a party from
entering into an amalgamation or corporate reorganization which will have the
effect in law of the amalgamated or surviving company possessing all the
property, rights and interests and being subject to all the debts, liabilities
and obligations of each amalgamating or predecessor company, or prevent a party
from assigning its interest to an Affiliate of such party provided that the
Affiliate first complies with section 9.2 and agrees in writing with the other
parties to re-transfer such interest to the originally assigning party
immediately before ceasing to be an Affiliate of such party.


10. NOTICE


10.1           Any notices to be given by either party to the other will be
sufficiently given if delivered personally or transmitted by facsimile or if
sent by registered mail, postage prepaid, to the parties at their respective
addresses shown on the first page of this Agreement, or to any other addresses
as the parties may notify to the other from time to time in writing. This notice
will be deemed to have been given at the time of delivery, if delivered in
person or transmitted by facsimile, or within five business days from the date
of posting if mailed.


11. FURTHER ASSURANCES


11.1           Each of the parties covenants and agrees, from time to time and
at all times, to do all other acts and execute and deliver all such further
deeds, documents and assurances that may be reasonably required to fully perform
and carry out the terms and intent of this Agreement.





 
13

--------------------------------------------------------------------------------

 

12. TIME OF THE ESSENCE


12.1           Time is of the essence of this Agreement.


13. ENUREMENT


13.1           This Agreement will enure to the benefit of and be binding on the
parties and their respective heirs, executors, administrators, and permitted
assigns.


14. FORCE MAJEURE


14.1           No party will be liable for its failure to perform any of its
obligations under this Agreement due to a cause beyond its reasonable control
including, but not limited to, acts of God, fire, storm, flood, explosion,
strikes, lockouts or other industrial disturbances, acts of public enemy, war,
riots, laws, rules and regulations or orders of any duly constituted
governmental authority, or non-availability of materials or transportation (each
an "Intervening Event").


14.2           All time limits imposed by this Agreement will be extended by a
period equivalent to the period of delay resulting from an Intervening Event.


14.3           A party relying on the provisions of section 14.1, insofar as
possible, will promptly give written notice to the other party of the
particulars of the Intervening Event, will give written notice to the other
party as soon as the Intervening Event ceases to exist, will take all reasonable
steps to eliminate any Intervening Event, and will perform its obligations under
this Agreement as far as practicable, but nothing in this Agreement will require
this party to settle or adjust any labor dispute or to question or to test the
validity of any law, rule, regulation, or order of any constituted governmental
authority or to complete its obligations under this Agreement if an Intervening
Event renders completion impossible.


15. DEFAULT


15.1           If a party (the "Defaulting Party") is in default of any
requirement of this Agreement, the party affected by the default (the
"Non-Defaulting Party") will give written notice to the Defaulting Party, within
30 days of becoming aware of the default, specifying the default, and the
Defaulting Party will not lose any rights under this Agreement, nor will the
Agreement or the Option terminate, nor will the Non-Defaulting Party have any
rights, remedies, or cause of action under this Agreement or otherwise as a
result of the default unless, within 30 days after the Non-Defaulting Party
gives notice of default, the Defaulting Party has failed to cure the default, in
which case the Non-Defaulting Party will only then be entitled to seek any
remedy it may have on account of the default.


16. SEVERABILITY


16.1           If any one or more of the provisions contained in this Agreement
is invalid, illegal, or unenforceable in any respect in any jurisdiction, the
validity, legality, and enforceability of this provision will not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality, and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.


17. AMENDMENT


17.1           This Agreement may be changed only by a written agreement signed
by the parties.


18. ENTIRE AGREEMENT


18.1           This Agreement constitutes the entire agreement between the
parties and supersedes all prior

 
14

--------------------------------------------------------------------------------

 

agreements, whether oral or written, express or implied, statutory or otherwise,
between the parties.


19. OPTION ONLY


19.1           This Agreement provides for an option only and, except for the
Break Up Fee of USD$250,000 as set out in section 3.1(e), or as otherwise
provided, nothing in this Agreement will be construed as obligating the Optionee
to do any acts or make any other payments and any act(s) or payment(s) made
under this Agreement will not be construed as obligating the Optionee to do any
further act or make any further payment.


20. CONDITION PRECEDENT


20.1           The Optionee's obligations under this Agreement are subject to
the approval of this Agreement by the Optionee's Board of Directors.


20.2           If the above condition precedent is not satisfied within 15 days
from the date of this Agreement, the Optionor may terminate this Agreement on 15
days written notice to the Optionee.


20.3           The Optionor's obligations under this Agreement are subject to
the consent of the Optinor’s Directors as Owner to this Agreement.


21. GOVERNING LAW


21.1           This Agreement and the rights and obligations and relations of
the parties will be governed by and construed in accordance with the laws of
Nevada. Subject to section 23.1, the parties agree that the courts of Nevada
will have the jurisdiction to entertain any action or other legal proceedings
based on any provisions of this Agreement. Each party attorns to the
jurisdiction of the courts of Nevada.


22. ARBITRATION


22.1           All disputes arising out of or in connection with this Agreement,
or in respect of any legal relationship associated therewith or derived
therefrom, will be referred to and finally resolved by arbitration by a single
arbitrator governed by the rules of the Nevada Uniform Arbitration Act of 2000.


23. SIGNING IN COUNTERPARTS


23.1           The parties may sign this Agreement in one or more counterparts,
each of which will be deemed an original but all of which will constitute one
and the same instrument.

















 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.


THE CORPORATE SEAL OF
)
 
SENTRY PETROLEUM (AUSTRALIA) PTY LTD.
)
 
was affixed in the presence of:
)
   
)
   
)
 
PAUL BOLDY
Paul Boldy     CFO 
)
 
Authorized Signatory
 
)
     
)
     
)
 
Authorized Signatory
 
)
         
THE CORPORATE SEAL OF
 
)
 
SINO AMERICAN OIL COMPANY.
)
 
was affixed in the presence of:
 
)
     
)
     
)
 
RONALD HUGHES
Ronald E. Hughes
)
 
Authorized Signatory
President
)
     
)
     
)
 
Authorized Signatory
 
)
 






















 
16

--------------------------------------------------------------------------------

 



SCHEDULE "A"


Description of Property




The property consists of fee lands, mineral rights and surface rights to the
following parcels of fee land located in Queensland Australia:



























 
17

--------------------------------------------------------------------------------

 
